Exhibit FINISH LINE REPORTS FOURTH QUARTER AND FISCAL YEAR RESULTS · 30 basis point decrease in SG&A expense for the fourth quarter · 8% decrease in inventory per square foot versus last year · $115.9 million of cash and short-term investments and no interest-bearing debt INDIANAPOLIS—March 27, 2009—The Finish Line, Inc. (the “Company”) (NASDAQ:FINL) announced results for the fourth quarter representing the thirteen weeks ended February 28, 2009 (the “fourth quarter” or “Q4”) and the fifty-two week fiscal year ended February 28, 2009 (“Fiscal 2009”). Glenn S.
